DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 10/21/21. This action is Non-Final. Claims 29 – 56 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 - 56 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., U.S. Patent Application Publication No. 2010/0128306 (Hereinafter “Han”), and further in view of Ramer et al., U.S. Patent Application Publication No. 2007/0061303 (Hereinafter “Ramer”).
Regarding claim 29, Han teaches, a system configured to securely access content comprising variables from one or more computer content storage facilities, comprising: 
memory configured to store instructions; and one or more processors in communication with the memory, the one or more processors configured to execute the instructions to cause the system to (Han [0050]: processor, memory): 
receive, via a user input file type user interface presented on a first display, the user input file type user interface comprising an input file type menu comprising at least (Han [0027- 0029]: “The method may further include displaying the filter which has been used to process the XPS file. The at least one filter may include a transparency removal filter, and the auto mode may select the transparency removal filter when a memory capacity of the image forming apparatus is less than a pre-set capacity. The selecting the optimize option may include generating a UI window to display a first area to display at least one filter which can be applied to the XPS file and a second area to receive corresponding selection of the at least one filter.” Here, instructions are executed by input XPS file that is displayed through UI window.): 
a Statistical analysis program input file type menu entry, and a spreadsheet program input file type menu entry (Further [0048-0049]: The user interface 120 has a plurality of function keys to receive input from a user to set or select various functions supported by the terminal apparatus 100, and display various information provided by the terminal apparatus 100. The user interface 120 may be a device implementing input and output simultaneously, such as a touch pad, or as a device combining a mouse and a monitor, or may have any suitable user input device and display. Accordingly, the user interface 120 may receive a user selection of a XPS file and a command to print the XPS file through the various function keys. If a command to print the XPS file is received, the user interface 120 may receive a user's selection regarding an optimize option. The user interface 120 may generate a UI (user interface) window, which includes a first area to display at least one filter which is applicable to the XPS file and a second area to receive corresponding user's selection. The at least one filter displayed on the first area may be added or deleted by the user, and the order of displaying the filter may be changed by the user. The UI window will be described in greater detail with reference to FIGS. 2 to 4 below.”)
Han does not clearly teach, a selection of an input file type from the input file type menu displaying at least the statistical analysis program input file type menu entry and the spreadsheet program input file type menu entry; However, Ramer [0406] teaches, “In embodiments, an authorization to view adult content may be used by an individual to set an authorization using a logged administrator's request. For example, a parent may want to ensure that their child is not able presented adult content on a mobile communication facility 102. The parent may be able to serve as an administrator of the child's phone and log onto an authorization facility that may be maintained by a wireless operator, wireless provider, and or a telecommunications provider, and the like. Once logged onto the authorization facility, the parent may be presented with a menu of content types and set a unique authorization level for each content type. For example, such a menu may include taxonomy. Such a taxonomy may include, but is not limited to, a set of search verticals, such as, “sports,” “weather,” “blogs,” “gambling,” “news,” “pornography,” “health,” “food,” and so forth. Within such as taxonomy a parent may be able to select to authorize or not authorize the presentation of content from that search vertical, or category, to the child's mobile communication facility 102.”)
receive, via a file specification user interface presented on the first display, a file specification for a source file (Ramer [0046]: Referring to FIG. 1, a mobile communication facility may be adapted with an address bar 174. The address bar 174 may be generated using a client application interface, for example. The address bar may be presented in a graphical user interface on a display associated with the mobile communication facility 102. The address bar 174 may be provided to allow a user to enter a URL, website, key words, search terms and the like. In embodiments, the user is presented with an address bar 174 and the user may enter a known URL (e.g. www.jumptap.com) into the address bar. Once entered, the user may initiate a process to facilitate the connection of the mobile communication facility 102 with the website associated with the URL. For example, the process may involve searching the Internet for a website with the entered URL. Once located, the website may be loaded and displayed on a display associated with the mobile communication facility 102.);
receive, via a destination file type user interface presented on the first display the destination file type user interface comprising a destination file type menu including at least: a Statistical analysis program destination file type menu entry, and a spreadsheet program destination file type menu entry (Ramer [0073]: “The motion of the mobile communication facility 102 may be caused by the user physically moving the mobile communication facility 102. This physical movement may include raising or lowering the mobile communication facility 102 which may be represented by a change in the menu selections or the user interface screens visible on the mobile communication facility display 172. As an example, raising the mobile communication facility 102 may result in the user interface screen displaying a higher level of menu structure selections. In another example, the user may tilt the mobile communication facility 102 resulting in a portion of the mobile communication facility 102 raising and an opposing portion lowering. Tilting may result in the menu selection returning to a previous menu selection, much like an “undo” command on a graphical computer user interface.)
a selection of a destination file type from the destination file type user interface comprising the destination file type menu including at least: the statistical analysis program file type, and the spreadsheet program file type (Ramer [0074]: “In other embodiments, the user, or someone assisting the user, may move the mobile communication facility 102 in one or more horizontal directions such as left, right, forward, backward, and diagonally, with the motion causing an associated change in the menu selection of the user interface screen. As an example, a right horizontal motion may result in highlighting of a mobile search application selection that is displayed to the right of the currently highlighted selection. As another example, a backward motion, herein defined as a horizontal motion generally in the direction of the user holding the mobile communication facility 102, may result in highlighting a menu selection closer to the user on the mobile communication facility display 172 than the current menu selection. Generally, the horizontal and vertical motions of the mobile communication facility 102 described herein may result in incremental change in menu selection. The rate and duration of a movement may determine the extent of change in the menu selection or user interface screen. As an example, a rapid forward horizontal movement may cause the menu selection to rapidly scroll through a list of selections. A slow but long duration left horizontal motion may cause the display of a long menu entry to scroll across the mobile communication facility display 172.” Here destination file type user interface screen on a mobile changes its menu when there is movement in motion of the device).
receive, via a file specification user interface presented on the first display, a file specification for a destination file (Ramer [0073]: The motion of the mobile communication facility 102 may be caused by the user physically moving the mobile communication facility 102. This physical movement may include raising or lowering the mobile communication facility 102 which may be represented by a change in the menu selections or the user interface screens visible on the mobile communication facility display 172. As an example, raising the mobile communication facility 102 may result in the user interface screen displaying a higher level of menu structure selections. In another example, the user may tilt the mobile communication facility 102 resulting in a portion of the mobile communication facility 102 raising and an opposing portion lowering. Tilting may result in the menu selection returning to a previous menu selection, much like an “undo” command on a graphical computer user interface. In another example, raising the mobile communication facility 102 may result in the mobile search application display to zoom out. Such an example may be useful when the search application display is an image of a map or a satellite image. Lowering the mobile communication facility 102 may result in zooming in on the display, thereby providing further detail of features or selection.)
receive a user-specified variable filter via a corresponding user interface (Ramer [0093]: “A more robust collaborate filtering procedure, sometimes referred to as the K-nearest neighbor algorithm, uses a “training data set” that is based upon previous users' behavior to predict a variable of interest to members of a “target data set” comprised of new users. In addition to user preference data, the training data set may have additional predictor variables, such as might be contained in a mobile subscriber characteristics database (e.g., age, income, sex, date or place of birth, etc.). Variables of interest may include type of product purchased, amount of purchase, and so forth. For each row (single user data) in the target data set, the algorithm locates the “K” closest members of the training data set. Closeness, or distance, as used by the algorithm is generally a Euclidean Distance measure. Next, the algorithm finds the weighted sum of the variable of interest for the K nearest neighbors, where the weights are the inverse of the calculated distances. This process is then repeated for all remaining rows in the target set. From this information, models may be derived for future prediction. As the user population increases, the training data set may be updated to include new rows and thus capture any changes in user preference for use in revising the prediction model.” Here training data set variable filters are applied for the generation of models that is displayed on user interface.)
identify, using a search engine, variables in the source file satisfying the user- specified variable filter (Ramer [0324] teaches, “Any or all of this information may be processed through a personal filter 144 (e.g. a collaborative filter) within the mobile search host facility 114 to refine a search query or refine (filter) results before they are presented to the user 1104 on the mobile communication facility 102.”)
receive, via an interface enabling the user to specify whether variables in the source file satisfying the user-specified variable filter are to be kept in a data transfer to the destination file, an instruction to keep variables in the source file satisfying the user- specified variable filter in a data transfer to the destination file (Ramer [0353]: “This information may be automatically refreshed and transferred, at set temporal intervals, from the mobile communication facility 102 to the wireless communication facility 104, and then on to either the user's wireless provider 108 or directly to the mobile search host facilities 114.  Within the mobile search host facilities 114, the query content may be filtered by an algorithm facility 144 that scrutinizes the query content for the purpose of providing the user additional suggestions in the result set(s).  For example, the frequency of terms used by the user in the query entry 120 may be used by the algorithm facility 144 to suggest related results based upon similar frequency indexing of key words or upon the popularity of query terms and results.  As the user amends his query entry 120, the cache 2300 may implicitly transfer the content to the mobile search host facilities 114 for real time processing within the disambiguation facility 140, search facility 142, or other facility within the mobile host search facilities 114.” Here, the data transferred is similarly based on the user specified filters.)
at least partly in response to a user command to transfer data from the source file to the destination file, (Ramer [0165]: Data stored in the cache may be input directly by the user (e.g. a user name, address, search query).  Alternatively the data stored in the cache may be transferred from the mobile network from a server 134, wireless provider 108, or a mobile search host facility 114.  The cached data may be compressed prior to transmission to the mobile communication facility 102, and may be decompressed after receipt on the mobile communication facility 102.  The data may be decompressed upon receipt, or may be decompressed as the data is accessed to be presented.):
cause: variables, including:  variable values and corresponding variable labels, in the source file satisfying the user-specified variable filter to be transferred to the destination file (Ramer [1060]: “In embodiments, an advertisement 2002 may be presented to a mobile communication facility 102 based at least in part on information relating to mobile subscriber characteristics 112.  This information may include a user's individual demographic variables contained in the mobile subscriber characteristics database 112, such be age, sex, race, religion, an area code, zip code, a home address, a work address, a billing address, credit information, family information, income range, birth date range, birthplace, employer, job title, length of employment, an affiliation or other such information as described herein.  The mobile subscribser characteristic 112 may be associated with a personal filter.  The mobile subscriber characteristic may be used in conjunction with a collaborative filter.  The mobile subscriber characteristic 112 may include an aggregate of user characteristics or include a range of values.  The range of values of a user characteristic may be a range of a user demographic.  The range of values of a user characteristic may be a range of behaviors, or a range of age.” Here, user/subscriber characteristics are similarly used to transfer optimized data files.).
wherein the variables in the source file satisfying the user-specified variable filter comprise a subset of variables included in the source fie; and enable the destination file to be utilized by a statistical analysis program (Ramer [0448]: In embodiments, third-party pay-per-call inventory may be supplied to in the form of XML feeds, each of which returns specific results data on a per-query basis about the keyword match, the advertiser and ad information, bid price, and geographic filter settings. This information may then be parsed and packaged in a result set stacked on top of “natural” yellow page listings. A yield optimization algorithm may be used to ensure that each query is answered with a relevant and monetizable set of paid content. The yield optimization algorithm considers several variables to determine placement and rank simultaneously, including, relevancy, geography, click-through/call-through rate, and bid price. Relevancy may be, in part, determined by the query string including keyword, location, and ultimately demographic/behavioral factors that may be matched to information supplied in the advertisement and/or the assigned business categories.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Han et al. to the Ramer’s system by adding the feature of user filters / characteristics. The references (Han and Ramer) teach features that are analogous art and they are directed to the same field of endeavor, such as data exchange. Ordinary skilled artisan would have been motivated to do so to provide Han’s system with enhanced data transfer optimization. (See Ramer [Abstract], [0080], [0316], [0204]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.

Regarding claim 30, the system as defined in claim 29, wherein the system is configured to: 
provide a user interface that enables the user to specify whether an optimization process of a target type is to be performed, wherein in response to a user instruction that the optimization process of a target type is to be performed, the system selects target types so as to reduce memory utilization without losing variable value information; (Ramer [0448]: The yield optimization algorithm considers several variables to determine placement and rank simultaneously, including, relevancy, geography, click-through/call-through rate, and bid price.);
at least partly in response to the user instruction to perform an optimization process of a target type (Ramer [0973]: In embodiments, a method of optimizing search results for mobile users may include tracking the on-line interactions of a mobile communication facility 102, where the tracking involves, in part, identifying an identification number associated with the mobile communication facility 102, generating a filter based, in part, on the tracked on-line interactions, and applying the filter to a search performed on the mobile communication facility 102. The identification number may include a phone number. The tracked on-line information may include tracking clicks, clickthroughs, queries, clicks following queries, WAP sites visited, WAP portals visited, information reviewed from a DEC directory (e.g., a carrier's catalog), information reviewed from a billing history associated with a user, information about payment methods, purchases, payment timing, timing of online interactions and/or the location, and speed and direction of the mobile communication facility 102 at the time of the online interaction.),
cause an optimization is performed on target types for one or more of the variables in the source file satisfying the user-specified variable filter being transferred to the destination file (Ramer [1060]: “In embodiments, an advertisement 2002 may be presented to a mobile communication facility 102 based at least in part on information relating to mobile subscriber characteristics 112.  This information may include a user's individual demographic variables contained in the mobile subscriber characteristics database 112, such be age, sex, race, religion, an area code, zip code, a home address, a work address, a billing address, credit information, family information, income range, birth date range, birthplace, employer, job title, length of employment, an affiliation or other such information as described herein.  The mobile subscribser characteristic 112 may be associated with a personal filter.  The mobile subscriber characteristic may be used in conjunction with a collaborative filter.  The mobile subscriber characteristic 112 may include an aggregate of user characteristics or include a range of values.  The range of values of a user characteristic may be a range of a user demographic.  The range of values of a user characteristic may be a range of behaviors, or a range of age.” Here, user/subscriber characteristics are similarly used to transfer optimized data files.);
the optimization selecting a floating point precision type for at least one variable in the source file satisfying the user-specified variable filter being transferred to the destination file (Ramer [0461]: “The marketing program may also include evaluating a sponsor's website to determine the frequency of the appearance of key words and/or key phrases known to often be used in searches by mobile communication users. Once the keyword and/or key phrase frequency is known, a site relevancy score may be derived indicating the relevance of keywords to the content of a sponsor's website. This relevancy score may then be used to assist sponsors in managing the marketing program. A sponsor may more easily focus their finances on keywords and/or key phrases with the greatest relevancy to their content, while ensuring relevant terms of their mobile content website are also appropriately financed in the marketing program.” Here relevancy score could be a floating point predicting precision of relevant terms in the mobile content website by applying filter.)
Regarding claim 31, the system as defined in claim 29, wherein the system is configured to: 
provide a user interface that enables the user to specify whether an optimization process of a target type is to be performed, wherein in response to the user instructing that the optimization process of a target type is to be performed, the system selects target types so as to reduce memory utilization (Ramer [0294- 0295]: “The personal filter 144 may receive a search query from a mobile communication facility 102, extract information from each of the databases 612, 112, and 608, process all of the information through an optimization algorithm, and perform an optimized search for results. Likewise, results may be obtained, and the personal filter 144 may be used to process the results, along with the other mobile communication related information, and produce filtered results to the mobile communication facility 102. While the databases 612, 112, and 608 are illustrated as separate databases, it should be understood that these may be combined into one or more databases, such as a relational database. While the personal filter 144 is illustrated as residing in the wireless provider 108 domain, it should be understood that the personal filter 144 may reside elsewhere, including on the mobile communication facility 102 or in another related facility.);
at least partly in response to a user instruction to perform an optimization process of a target type (Ramer [0165]: Data stored in the cache may be input directly by the user (e.g. a user name, address, search query).  Alternatively the data stored in the cache may be transferred from the mobile network from a server 134, wireless provider 108, or a mobile search host facility 114.  The cached data may be compressed prior to transmission to the mobile communication facility 102, and may be decompressed after receipt on the mobile communication facility 102.  The data may be decompressed upon receipt, or may be decompressed as the data is accessed to be presented.),
 cause an optimization is performed on target types for one or more of the variables in the source file satisfying the user-specified variable filter being transferred to the destination file (Ramer [1060]: “In embodiments, an advertisement 2002 may be presented to a mobile communication facility 102 based at least in part on information relating to mobile subscriber characteristics 112.  This information may include a user's individual demographic variables contained in the mobile subscriber characteristics database 112, such be age, sex, race, religion, an area code, zip code, a home address, a work address, a billing address, credit information, family information, income range, birth date range, birthplace, employer, job title, length of employment, an affiliation or other such information as described herein.  The mobile subscribser characteristic 112 may be associated with a personal filter.  The mobile subscriber characteristic may be used in conjunction with a collaborative filter.  The mobile subscriber characteristic 112 may include an aggregate of user characteristics or include a range of values.  The range of values of a user characteristic may be a range of a user demographic.  The range of values of a user characteristic may be a range of behaviors, or a range of age.” Here, user/subscriber characteristics are similarly used to transfer optimized data files.);
 the optimization comprising: identifying a first variable with a double precision floating point format; determining whether the first variable can be stored in a single precision floating-- point format without a loss of information; and at least partly in response to determining that the first variable can be stored in a single precision floating point format without a loss of information, storing the first variable in the single precision floating point format (Ramer [0093]: A more robust collaborate filtering procedure, sometimes referred to as the K-nearest neighbor algorithm, uses a "training data set" that is based upon previous users' behavior to predict a variable of interest to members of a "target data set" comprised of new users.  In addition to user preference data, the training data set may have additional predictor variables, such as might be contained in a mobile subscriber characteristics database (e.g., age, income, sex, date or place of birth, etc.).  Variables of interest may include type of product purchased, amount of purchase, and so forth.  For each row (single user data) in the target data set, the algorithm locates the "K" closest members of the training data set.  Closeness, or distance, as used by the algorithm is generally a Euclidean Distance measure.  Next, the algorithm finds the weighted sum of the variable of interest for the K nearest neighbors, where the weights are the inverse of the calculated distances.  This process is then repeated for all remaining rows in the target set.  From this information, models may be derived for future prediction.  As the user population increases, the training data set may be updated to include new rows and thus capture any changes in user preference for use in revising the prediction model.).
Regarding claim 32, the system as defined in claim 29, wherein the system is configured to: 
identify missing variables in the source file; determine a quantity of the identified missing variables; use the determined quantity of the identified missing variables to determine whether a first threshold is violated; and at least partly in response to a determination that the first threshold is violated, generate an alert notification (Ramer [1094]: As was described above for the process of bidding on the presentation of content based at least in part on the anticipated expected value associated with the content's display, so too may a bidding process present an opportunity to bid based upon an anticipated yield associated with the display of a given content.  A yield estimation facility may be based on an yield calculation associated with a variable selected from the group consisting of the amount of the bid, the location of the media item in the user interface, the duration of the presentation of the media item in the user interface, the probability that a user will view the media item if placed in the user interface, the probability that the user will interact with the media item if placed in the user interface, and the probability that the user will execute a transaction associated with the media item.).
Regarding claim 33, the system as defined in claim 29, wherein the system is configured to: 
receive a user-specified case filter from a user via a corresponding user interface; identify, using a search engine configured to search for cases, cases in the source file satisfying the user-specified case filter (Han [Abstract]: A terminal apparatus to control a printing operation having a user interface to receive a selection of an optimize option when a command to print a XPS file is received, a filter unit to process the XPS file using at least one filter corresponding to the received optimize option, and a controller to transmit the XPS file which has been processed by the filter unit with the at least one filter to an image forming apparatus.  Accordingly, the ease of selecting an optimize option for an XPS file is increased.);
receive, via an interface enabling the user to specify whether cases in the source file satisfying the user-specified case filter are to be kept in a corresponding data transfer to the destination file, an instruction to keep cases in the source file satisfying the user-specified case filter in a corresponding data transfer to the destination file; transfer the user specified cases in the source file satisfying the user-specified case filter to the destination file (Han [0056]: The controller 150 transmits the XPS file which has been processed by the filter unit 140 to the image forming apparatus.  More specifically, the controller 150 controls the filter unit 140 to apply at least one of the plurality of filters that corresponds to the optimize option selected through the user interface 120, and controls the communication interface 110 to transmit the XPS file which has been processed by the filter unit 140 to the image forming apparatus.  If an image file is generated using the transparency removal filter, the controller 150 controls the communication interface 120 to transmit the generated image file to the image forming apparatus.).
Regarding claim 34, the system as defined in claim 29, wherein the system is configured to: 
provide a user interface configured to enable the user to view all the variables in the source file (Han [0015]: The optimize option may be at least one of an auto mode in which the filter is automatically selected according a performance of the image forming apparatus, a manual mode to receive a selection of which of the at least one filter is applied, and a recommendation mode in which at least one filter which is selected according to the performance of the image forming apparatus is displayed to the user and one or more selection of whether to apply each of the selected filters are received.);
automatically select all the variables in the source file for transfer to the destination file; and enable the user to deselect one or more variables of the system selected variables to thereby inhibit the deselected one or more variables from being transferred to the destination file (Han [0056]: The controller 150 transmits the XPS file which has been processed by the filter unit 140 to the image forming apparatus.  More specifically, the controller 150 controls the filter unit 140 to apply at least one of the plurality of filters that corresponds to the optimize option selected through the user interface 120, and controls the communication interface 110 to transmit the XPS file which has been processed by the filter unit 140 to the image forming apparatus.  If an image file is generated using the transparency removal filter, the controller 150 controls the communication interface 120 to transmit the generated image file to the image forming apparatus.).
Regarding claim 35, the system as defined in claim 29, wherein the system is configured to: automatically perform case conversions on variable names in accordance with one or more rules (Han [0066]: “If the redundancy is included in the XPS file, the flattening filter 222 can convert a slice image of the XPS file into a single image or remove a duplicate image, thereby reducing the complexity of the XPS file.  For example, if the CPU of the image forming apparatus does not have satisfactory performance and thus if it takes a long time to render the XPS file of high complexity, the flattening filter 222 is used to reduce the complexity of the XPS file and transmit the simplified XPS file to the image forming apparatus.” Here, the files are converted to reduce complexities based on various rules/filters.).
Regarding claim 36, the system as defined in claim 29, wherein the user-specified variable filter comprises one or more wildcard characters (Ramer [0903]: In embodiments, a search may be performed based, in part, on a mobile subscriber characteristics 112 facility, where the search is further based at least in part on a filter algorithm facility 144.  The algorithm facility 144 may be a collaborative filter where the search is an open web search, or it may be a recommendation system.).
Regarding claim 37, the system as defined in claim 29, wherein the input file type menu further comprises a portable document format input file type (Han [0006]: Recently, the image forming apparatus supports a direct printing function with respect to documents of PDF, TIFF, and JPG formats.  The direct printing function refers to a function for directly printing a document simply by transmitting a file to the image forming apparatus without executing an extra application on a terminal apparatus such as a PC, a laptop computer, a PDA, and a digital camera.);
Regarding claim 38, a computer-implemented method, the method comprising: receiving, via a user input device, a selection of an input file type from an input file type menu comprising at least (Han [0048]: “The user interface 120 has a plurality of function keys to receive input from a user to set or select various functions supported by the terminal apparatus 100, and display various information provided by the terminal apparatus 100. The user interface 120 may be a device implementing input and output simultaneously, such as a touch pad, or as a device combining a mouse and a monitor, or may have any suitable user input device and display. Accordingly, the user interface 120 may receive a user selection of a XPS file and a command to print the XPS file through the various function keys.” Here, XPS file is received as an input file using various function keys.):
a Statistical analysis program input file type menu entry, and a spreadsheet program input file type menu entry (Han [0029]: “The selecting the optimize option may include generating a UI window to display a first area to display at least one filter which can be applied to the XPS file and a second area to receive corresponding selection of the at least one filter.” Here, the input file, which is displayed on the user interface is the XPS file.);
receiving, via the user device, a file specification for a source file (Han [0029]: “The selecting the optimize option may include generating a UI window to display a first area to display at least one filter which can be applied to the XPS file and a second area to receive corresponding selection of the at least one filter.” Here, the input file, which is displayed on the user interface is the XPS file.);
receiving, via the user device, a selection of a destination file type (Han [0006]: Recently, the image forming apparatus supports a direct printing function with respect to documents of PDF, TIFF, and JPG formats.  The direct printing function refers to a function for directly printing a document simply by transmitting a file to the image forming apparatus without executing an extra application on a terminal apparatus such as a PC, a laptop computer, a PDA, and a digital camera.); 
receiving, via the user device, a file specification for a destination file (Han [0024]: Example embodiments of the present general inventive concept may also be achieved by providing a method of controlling printing operation of a terminal apparatus which is connectible to an image forming apparatus, the method including receiving a command to print a XPS file, receiving a selection of an optimize option according to the XPS file, processing the XPS file using at least one filter corresponding to the received selection of the optimize option, and transmitting the XPS file which has been processed to the image forming apparatus.); 
receiving a user-specified variable filter from via the user device (Han [0014]: Example embodiments of the present general inventive concept may be achieved by providing a terminal apparatus to control a printing operation which is connectible to an image forming apparatus, the terminal apparatus including a user interface to receive a selection of an optimize option when a command to print a XPS file is received, a filter unit to process the XPS file using at least one filter corresponding to the received selection of the optimize option, and a controller to transmit the XPS file which has been processed by the filter unit to the image forming apparatus.); 
identifying variables in the source file satisfying the user-specified variable filter (Ramer [0324] teaches, “Any or all of this information may be processed through a personal filter 144 (e.g. a collaborative filter) within the mobile search host facility 114 to refine a search query or refine (filter) results before they are presented to the user 1104 on the mobile communication facility 102.”);
receiving via an interface enabling the user to specify whether variables in the source file satisfying the user-specified variable filter are to be kept in a data transfer to the destination file, an instruction to keep variables in the source file satisfying the user-specified variable filter in a data transfer to the destination file (Han [0014]: Example embodiments of the present general inventive concept may be achieved by providing a terminal apparatus to control a printing operation which is connectible to an image forming apparatus, the terminal apparatus including a user interface to receive a selection of an optimize option when a command to print a XPS file is received, a filter unit to process the XPS file using at least one filter corresponding to the received selection of the optimize option, and a controller to transmit the XPS file which has been processed by the filter unit to the image forming apparatus.);
performing an optimization process that selects a target type for at least one variable configured to reduce memory utilization without losing variable value information (Ramer [0448]: The yield optimization algorithm considers several variables to determine placement and rank simultaneously, including, relevancy, geography, click-through/call-through rate, and bid price.);
the optimization process selecting a precision type for at least one variable in the source file satisfying the user-specified variable filter being transferred to the destination file (Ramer [1060]: “In embodiments, an advertisement 2002 may be presented to a mobile communication facility 102 based at least in part on information relating to mobile subscriber characteristics 112.  This information may include a user's individual demographic variables contained in the mobile subscriber characteristics database 112, such be age, sex, race, religion, an area code, zip code, a home address, a work address, a billing address, credit information, family information, income range, birth date range, birthplace, employer, job title, length of employment, an affiliation or other such information as described herein.  The mobile subscriber characteristic 112 may be associated with a personal filter.  The mobile subscriber characteristic may be used in conjunction with a collaborative filter.  The mobile subscriber characteristic 112 may include an aggregate of user characteristics or include a range of values.  The range of values of a user characteristic may be a range of a user demographic.  The range of values of a user characteristic may be a range of behaviors, or a range of age.” Here, user/subscriber characteristics are similarly used to transfer optimized data files.) and 
transferring variables, including variable values and corresponding variable labels, in the source file satisfying the user-specified variable filter to the destination file in accordance with the optimization process (Ramer [1060]: “In embodiments, an advertisement 2002 may be presented to a mobile communication facility 102 based at least in part on information relating to mobile subscriber characteristics 112.  This information may include a user's individual demographic variables contained in the mobile subscriber characteristics database 112, such be age, sex, race, religion, an area code, zip code, a home address, a work address, a billing address, credit information, family information, income range, birth date range, birthplace, employer, job title, length of employment, an affiliation or other such information as described herein.  The mobile subscribser characteristic 112 may be associated with a personal filter.  The mobile subscriber characteristic may be used in conjunction with a collaborative filter.  The mobile subscriber characteristic 112 may include an aggregate of user characteristics or include a range of values.  The range of values of a user characteristic may be a range of a user demographic.  The range of values of a user characteristic may be a range of behaviors, or a range of age.” Here, user/subscriber characteristics are similarly used to transfer optimized data files.); and 
enabling the destination file to be utilized by a statistical analysis program (Ramer [0448]: In embodiments, third-party pay-per-call inventory may be supplied to in the form of XML feeds, each of which returns specific results data on a per-query basis about the keyword match, the advertiser and ad information, bid price, and geographic filter settings. This information may then be parsed and packaged in a result set stacked on top of “natural” yellow page listings. A yield optimization algorithm may be used to ensure that each query is answered with a relevant and monetizable set of paid content. The yield optimization algorithm considers several variables to determine placement and rank simultaneously, including, relevancy, geography, click-through/call-through rate, and bid price. Relevancy may be, in part, determined by the query string including keyword, location, and ultimately demographic/behavioral factors that may be matched to information supplied in the advertisement and/or the assigned business categories.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Han et al. to the Ramer’s system by adding the feature of user filters / characteristics. The references (Han and Ramer) teach features that are analogous art and they are directed to the same field of endeavor, such as data exchange. Ordinary skilled artisan would have been motivated to do so to provide Han’s system with enhanced data transfer optimization. (See Ramer [Abstract], [0080], [0316], [0204]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 39, the method as defined in claim 38, the method further comprising: 
identifying missing variables in the source file; determining a quantity of the identified missing variables; using the determined quantity of the identified missing variables to determine whether a first threshold is violated; at least partly in response to a determination that the first threshold is violated, generating an alert notification. 
(Ramer [1094]: As was described above for the process of bidding on the presentation of content based at least in part on the anticipated expected value associated with the content's display, so too may a bidding process present an opportunity to bid based upon an anticipated yield associated with the display of a given content.  A yield estimation facility may be based on an yield calculation associated with a variable selected from the group consisting of the amount of the bid, the location of the media item in the user interface, the duration of the presentation of the media item in the user interface, the probability that a user will view the media item if placed in the user interface, the probability that the user will interact with the media item if placed in the user interface, and the probability that the user will execute a transaction associated with the media item.).
Regarding claim 40, the method as defined in claim 38, the method further comprising, prior to performing optimization, storing numerical variable values in the source file as double precision floating point numbers (Ramer [0132]: The relevancy of the contextual information associated with a website and the mobile context available for syndication may be indicated through the use of a relevancy score.  The relevancy score may be a numerical summary of the statistical association between contextual website data parameters and mobile content parameters.  The relevancy score may be a proprietary score assigned to a mobile content by a wireless operator, wireless service provider, mobile search provider, or telecommunications service provider.).
Regarding claim 41, the method as defined in claim 38, the method further comprising: 
identifying a first variable with a double precision floating point format; determining whether the first variable can be stored in a single precision floating point format without a loss of information; and at least partly in response to determining that the first variable can be stored in a single precision floating point format without a loss of information, storing the first variable in the single precision floating point format (Ramer [0093]: A more robust collaborate filtering procedure, sometimes referred to as the K-nearest neighbor algorithm, uses a "training data set" that is based upon previous users' behavior to predict a variable of interest to members of a "target data set" comprised of new users.  In addition to user preference data, the training data set may have additional predictor variables, such as might be contained in a mobile subscriber characteristics database (e.g., age, income, sex, date or place of birth, etc.).  Variables of interest may include type of product purchased, amount of purchase, and so forth.  For each row (single user data) in the target data set, the algorithm locates the "K" closest members of the training data set.  Closeness, or distance, as used by the algorithm is generally a Euclidean Distance measure.  Next, the algorithm finds the weighted sum of the variable of interest for the K nearest neighbors, where the weights are the inverse of the calculated distances.  This process is then repeated for all remaining rows in the target set.  From this information, models may be derived for future prediction.  As the user population increases, the training data set may be updated to include new rows and thus capture any changes in user preference for use in revising the prediction model.).
Regarding claim 42, the method as defined in claim 38, the method further comprising: 
receiving a user-specified case filter from a user via a corresponding user interface; identifying cases in the source file satisfying the user-specified case filter (Han [Abstract]: A terminal apparatus to control a printing operation having a user interface to receive a selection of an optimize option when a command to print a XPS file is received, a filter unit to process the XPS file using at least one filter corresponding to the received optimize option, and a controller to transmit the XPS file which has been processed by the filter unit with the at least one filter to an image forming apparatus.  Accordingly, the ease of selecting an optimize option for an XPS file is increased.);
receiving via an interface enabling the user to specify whether cases in the source file satisfying the user-specified case filter are to be kept in a corresponding data transfer to the destination file, an instruction to keep cases in the source file satisfying the user-specified case filter in a corresponding data transfer to the destination file; and transferring the user specified cases in the source file satisfying the user-specified case filter to the destination file (Han [0056]: The controller 150 transmits the XPS file which has been processed by the filter unit 140 to the image forming apparatus.  More specifically, the controller 150 controls the filter unit 140 to apply at least one of the plurality of filters that corresponds to the optimize option selected through the user interface 120, and controls the communication interface 110 to transmit the XPS file which has been processed by the filter unit 140 to the image forming apparatus.  If an image file is generated using the transparency removal filter, the controller 150 controls the communication interface 120 to transmit the generated image file to the image forming apparatus.).
Regarding claim 43, the method as defined in claim 38, the method further comprising: 
providing a user interface configured to enable the user to view all the variables in the source file (Han [0015]: The optimize option may be at least one of an auto mode in which the filter is automatically selected according a performance of the image forming apparatus, a manual mode to receive a selection of which of the at least one filter is applied, and a recommendation mode in which at least one filter which is selected according to the performance of the image forming apparatus is displayed to the user and one or more selection of whether to apply each of the selected filters are received.); 
automatically selecting all the variables in the source file for transfer to the destination file; and enabling the user to deselect one or more variables of the automatically selected variables to thereby inhibit the deselected one or more variables from being transferred to the destination file (Han [0056]: The controller 150 transmits the XPS file which has been processed by the filter unit 140 to the image forming apparatus.  More specifically, the controller 150 controls the filter unit 140 to apply at least one of the plurality of filters that corresponds to the optimize option selected through the user interface 120, and controls the communication interface 110 to transmit the XPS file which has been processed by the filter unit 140 to the image forming apparatus.  If an image file is generated using the transparency removal filter, the controller 150 controls the communication interface 120 to transmit the generated image file to the image forming apparatus.).
Regarding claim 44, the method as defined in claim 38, the method further comprising: automatically performing case conversions on variable names in accordance with one or more rules (Han [0066]: “If the redundancy is included in the XPS file, the flattening filter 222 can convert a slice image of the XPS file into a single image or remove a duplicate image, thereby reducing the complexity of the XPS file.  For example, if the CPU of the image forming apparatus does not have satisfactory performance and thus if it takes a long time to render the XPS file of high complexity, the flattening filter 222 is used to reduce the complexity of the XPS file and transmit the simplified XPS file to the image forming apparatus.” Here, the files are converted to reduce complexities based on various rules/filters.).
Regarding claim 45, the method as defined in claim 38, wherein the user-specified variable filter comprises one or more wildcard characters (Subsequently (Ramer [0903]: In embodiments, a search may be performed based, in part, on a mobile subscriber characteristics 112 facility, where the search is further based at least in part on a filter algorithm facility 144.  The algorithm facility 144 may be a collaborative filter where the search is an open web search, or it may be a recommendation system.).
Regarding claim 46, the method as defined in claim 38, wherein the input file type menu further comprises a portable document format input file type (Han [0006]: Recently, the image forming apparatus supports a direct printing function with respect to documents of PDF, TIFF, and JPG formats.  The direct printing function refers to a function for directly printing a document simply by transmitting a file to the image forming apparatus without executing an extra application on a terminal apparatus such as a PC, a laptop computer, a PDA, and a digital camera.);

Regarding claim 47, a non-transitory computer readable medium having computer readable code stored thereon, the computer readable code, when executed by at least one processor, causing performance of operations comprising: 
receive a selection of an input file type from an input file type menu comprising at least: a Statistical analysis program input file type menu entry, and a spreadsheet program input file type menu entry (Han [0007]: “As data for supporting such a direct printing function, a XPS file is exemplified. The XPS file, which is an electronic file of a fixed layout capable of maintaining a document template and of being shared with another file, organizes all resources necessary for a document or a job in a directory structure and packs data describing reference relationship among the resources using XML (extensible markup language) and the resources in a ZIP format. The XPS file has a logical structure of a tree shape having a plurality of layers as illustrated in FIG. 6.);
receive a file specification for a source file (Ramer [0046]: Referring to FIG. 1, a mobile communication facility may be adapted with an address bar 174. The address bar 174 may be generated using a client application interface, for example. The address bar may be presented in a graphical user interface on a display associated with the mobile communication facility 102. The address bar 174 may be provided to allow a user to enter a URL, website, key words, search terms and the like. In embodiments, the user is presented with an address bar 174 and the user may enter a known URL (e.g. www.jumptap.com) into the address bar. Once entered, the user may initiate a process to facilitate the connection of the mobile communication facility 102 with the website associated with the URL. For example, the process may involve searching the Internet for a website with the entered URL. Once located, the website may be loaded and displayed on a display associated with the mobile communication facility 102.);
receive a destination file type, via a destination file type user interface presented on a first display (Ramer [0073]: “The motion of the mobile communication facility 102 may be caused by the user physically moving the mobile communication facility 102. This physical movement may include raising or lowering the mobile communication facility 102 which may be represented by a change in the menu selections or the user interface screens visible on the mobile communication facility display 172. As an example, raising the mobile communication facility 102 may result in the user interface screen displaying a higher level of menu structure selections. In another example, the user may tilt the mobile communication facility 102 resulting in a portion of the mobile communication facility 102 raising and an opposing portion lowering. Tilting may result in the menu selection returning to a previous menu selection, much like an “undo” command on a graphical computer user interface. In another example, raising the mobile communication facility 102 may result in the mobile search application display to zoom out. Such an example may be useful when the search application display is an image of a map or a satellite image. Lowering the mobile communication facility 102 may result in zooming in on the display, thereby providing further detail of features or selection. “Here mobile communication interface acts as destination file of which menu is displayed when there is miscommunication.),
the destination file type user interface comprising a destination file type menu including at least: a Statistical analysis program destination file type menu entry, and a spreadsheet program destination file type menu entry, receive a file specification for a destination file (Ramer [0074]: “In other embodiments, the user, or someone assisting the user, may move the mobile communication facility 102 in one or more horizontal directions such as left, right, forward, backward, and diagonally, with the motion causing an associated change in the menu selection of the user interface screen. As an example, a right horizontal motion may result in highlighting of a mobile search application selection that is displayed to the right of the currently highlighted selection. As another example, a backward motion, herein defined as a horizontal motion generally in the direction of the user holding the mobile communication facility 102, may result in highlighting a menu selection closer to the user on the mobile communication facility display 172 than the current menu selection. Generally, the horizontal and vertical motions of the mobile communication facility 102 described herein may result in incremental change in menu selection. The rate and duration of a movement may determine the extent of change in the menu selection or user interface screen. As an example, a rapid forward horizontal movement may cause the menu selection to rapidly scroll through a list of selections. A slow but long duration left horizontal motion may cause the display of a long menu entry to scroll across the mobile communication facility display 172.” Here destination file type user interface screen on a mobile changes its menu when there is movement in motion of the device);
receive via an interface enabling the user to specify whether variables in the source file are to be kept in a data transfer to the destination file, an instruction to keep user-specified variables in the source file in a data transfer to the destination file (Ramer [0353]: “This information may be automatically refreshed and transferred, at set temporal intervals, from the mobile communication facility 102 to the wireless communication facility 104, and then on to either the user's wireless provider 108 or directly to the mobile search host facilities 114.  Within the mobile search host facilities 114, the query content may be filtered by an algorithm facility 144 that scrutinizes the query content for the purpose of providing the user additional suggestions in the result set(s).  For example, the frequency of terms used by the user in the query entry 120 may be used by the algorithm facility 144 to suggest related results based upon similar frequency indexing of key words or upon the popularity of query terms and results.  As the user amends his query entry 120, the cache 2300 may implicitly transfer the content to the mobile search host facilities 114 for real time processing within the disambiguation facility 140, search facility 142, or other facility within the mobile host search facilities 114.” Here, the data transferred is similarly based on the user specified filters.);
transfer user-specified variables, including variable values and corresponding variable labels, in the source file to the destination file in accordance with the optimization process (Ramer [1060]: “In embodiments, an advertisement 2002 may be presented to a mobile communication facility 102 based at least in part on information relating to mobile subscriber characteristics 112.  This information may include a user's individual demographic variables contained in the mobile subscriber characteristics database 112, such be age, sex, race, religion, an area code, zip code, a home address, a work address, a billing address, credit information, family information, income range, birth date range, birthplace, employer, job title, length of employment, an affiliation or other such information as described herein.  The mobile subscribser characteristic 112 may be associated with a personal filter.  The mobile subscriber characteristic may be used in conjunction with a collaborative filter.  The mobile subscriber characteristic 112 may include an aggregate of user characteristics or include a range of values.  The range of values of a user characteristic may be a range of a user demographic.  The range of values of a user characteristic may be a range of behaviors, or a range of age.” Here, user/subscriber characteristics are similarly used to transfer optimized data files.); and 
enable the destination file to be utilized by a statistical analysis program (Ramer [0448]: In embodiments, third-party pay-per-call inventory may be supplied to in the form of XML feeds, each of which returns specific results data on a per-query basis about the keyword match, the advertiser and ad information, bid price, and geographic filter settings. This information may then be parsed and packaged in a result set stacked on top of “natural” yellow page listings. A yield optimization algorithm may be used to ensure that each query is answered with a relevant and monetizable set of paid content. The yield optimization algorithm considers several variables to determine placement and rank simultaneously, including, relevancy, geography, click-through/call-through rate, and bid price. Relevancy may be, in part, determined by the query string including keyword, location, and ultimately demographic/behavioral factors that may be matched to information supplied in the advertisement and/or the assigned business categories.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Han et al. to the Ramer’s system by adding the feature of user filters / characteristics. The references (Han and Ramer) teach features that are analogous art and they are directed to the same field of endeavor, such as data exchange. Ordinary skilled artisan would have been motivated to do so to provide Han’s system with enhanced data transfer optimization. (See Ramer [Abstract], [0080], [0316], [0204]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.

Regarding claim 48, the non-transitory computer readable medium as defined in claim 47, the operations further comprising: 
perform an optimization process that selects a target type for at least one variable configured to reduce memory utilization without losing variable value information (Ramer [0294- 0295]: “The personal filter 144 may receive a search query from a mobile communication facility 102, extract information from each of the databases 612, 112, and 608, process all of the information through an optimization algorithm, and perform an optimized search for results. Likewise, results may be obtained, and the personal filter 144 may be used to process the results, along with the other mobile communication related information, and produce filtered results to the mobile communication facility 102. While the databases 612, 112, and 608 are illustrated as separate databases, it should be understood that these may be combined into one or more databases, such as a relational database. While the personal filter 144 is illustrated as residing in the wireless provider 108 domain, it should be understood that the personal filter 144 may reside elsewhere, including on the mobile communication facility 102 or in another related facility.);
the optimization process selecting a floating point precision type for at least one variable in the source file being transferred to the destination file (Ramer [0461]: “The marketing program may also include evaluating a sponsor's website to determine the frequency of the appearance of key words and/or key phrases known to often be used in searches by mobile communication users. Once the keyword and/or key phrase frequency is known, a site relevancy score may be derived indicating the relevance of keywords to the content of a sponsor's website. This relevancy score may then be used to assist sponsors in managing the marketing program. A sponsor may more easily focus their finances on keywords and/or key phrases with the greatest relevancy to their content, while ensuring relevant terms of their mobile content website are also appropriately financed in the marketing program.” Here relevancy score could be a floating point predicting precision of relevant terms in the mobile content website by applying filter.).
Regarding claim 49, the non-transitory computer readable medium as defined in claim 47, the operations further comprising: 
identify missing variables in the source file; determine a quantity of the identified missing variables; use the determined quantity of the identified missing variables to determine whether a first threshold is violated; and at least partly in response to a determination that the first threshold is violated, generate an alert notification (Ramer [1094]: As was described above for the process of bidding on the presentation of content based at least in part on the anticipated expected value associated with the content's display, so too may a bidding process present an opportunity to bid based upon an anticipated yield associated with the display of a given content.  A yield estimation facility may be based on an yield calculation associated with a variable selected from the group consisting of the amount of the bid, the location of the media item in the user interface, the duration of the presentation of the media item in the user interface, the probability that a user will view the media item if placed in the user interface, the probability that the user will interact with the media item if placed in the user interface, and the probability that the user will execute a transaction associated with the media item.).
Regarding claim 50, the non-transitory computer readable medium as defined in claim 47, the operations further comprising, prior to performing optimization, store numerical variable values in the source file as double precision floating point numbers (Ramer [0132]: The relevancy of the contextual information associated with a website and the mobile context available for syndication may be indicated through the use of a relevancy score.  The relevancy score may be a numerical summary of the statistical association between contextual website data parameters and mobile content parameters.  The relevancy score may be a proprietary score assigned to a mobile content by a wireless operator, wireless service provider, mobile search provider, or telecommunications service provider.).
Regarding claim 51, the non-transitory computer readable medium as defined in claim 47, the operations further comprising: 
perform an optimization process, the optimization process comprising: identify a first variable with a double precision floating point format; determine whether the first variable can be stored in a single precision floating point format without a loss of information; and at least partly in response to determining that the first variable can be stored in a single precision floating point format without a loss of information, store the first variable in the single precision floating point format (Ramer [0093]: A more robust collaborate filtering procedure, sometimes referred to as the K-nearest neighbor algorithm, uses a "training data set" that is based upon previous users' behavior to predict a variable of interest to members of a "target data set" comprised of new users.  In addition to user preference data, the training data set may have additional predictor variables, such as might be contained in a mobile subscriber characteristics database (e.g., age, income, sex, date or place of birth, etc.).  Variables of interest may include type of product purchased, amount of purchase, and so forth.  For each row (single user data) in the target data set, the algorithm locates the "K" closest members of the training data set.  Closeness, or distance, as used by the algorithm is generally a Euclidean Distance measure.  Next, the algorithm finds the weighted sum of the variable of interest for the K nearest neighbors, where the weights are the inverse of the calculated distances.  This process is then repeated for all remaining rows in the target set.  From this information, models may be derived for future prediction.  As the user population increases, the training data set may be updated to include new rows and thus capture any changes in user preference for use in revising the prediction model.).
Regarding claim 52, the non-transitory computer readable medium as defined in claim 47, the operations further comprising: 
receive a user-specified case filter from a user via a corresponding user interface; identify cases in the source file satisfying the user-specified case filter (Han [Abstract]: A terminal apparatus to control a printing operation having a user interface to receive a selection of an optimize option when a command to print a XPS file is received, a filter unit to process the XPS file using at least one filter corresponding to the received optimize option, and a controller to transmit the XPS file which has been processed by the filter unit with the at least one filter to an image forming apparatus.  Accordingly, the ease of selecting an optimize option for an XPS file is increased.);
receive, via an interface enabling the user to specify whether cases in the source file satisfying the user-specified case filter are to be kept in a corresponding data transfer to the destination file, an instruction to keep cases in the source file satisfying the user-specified case filter in a corresponding data transfer to the destination file; and transfer the user specified cases in the source file satisfying the user-specified case filter to the destination file (Han [0056]: The controller 150 transmits the XPS file which has been processed by the filter unit 140 to the image forming apparatus.  More specifically, the controller 150 controls the filter unit 140 to apply at least one of the plurality of filters that corresponds to the optimize option selected through the user interface 120, and controls the communication interface 110 to transmit the XPS file which has been processed by the filter unit 140 to the image forming apparatus.  If an image file is generated using the transparency removal filter, the controller 150 controls the communication interface 120 to transmit the generated image file to the image forming apparatus.).
Regarding claim 53, the non-transitory computer readable medium as defined in claim 47, the operations further comprising: 
provide a user interface configured to enable the user to view all the variables in the source file (Han [0015]: The optimize option may be at least one of an auto mode in which the filter is automatically selected according a performance of the image forming apparatus, a manual mode to receive a selection of which of the at least one filter is applied, and a recommendation mode in which at least one filter which is selected according to the performance of the image forming apparatus is displayed to the user and one or more selection of whether to apply each of the selected filters are received.); 
automatically select all the variables in the source file for transfer to the destination file; and enable the user to deselect one or more variables of the automatically selected variables to thereby inhibit the deselected one or more variables from being transferred to the destination file (Han [0056]: The controller 150 transmits the XPS file which has been processed by the filter unit 140 to the image forming apparatus.  More specifically, the controller 150 controls the filter unit 140 to apply at least one of the plurality of filters that corresponds to the optimize option selected through the user interface 120, and controls the communication interface 110 to transmit the XPS file which has been processed by the filter unit 140 to the image forming apparatus.  If an image file is generated using the transparency removal filter, the controller 150 controls the communication interface 120 to transmit the generated image file to the image forming apparatus.).
Regarding claim 54, the non-transitory computer readable medium as defined in claim 47, the operations further comprising: 
automatically perform case conversions on variable names in accordance with one or more rules (Han [0066]: “If the redundancy is included in the XPS file, the flattening filter 222 can convert a slice image of the XPS file into a single image or remove a duplicate image, thereby reducing the complexity of the XPS file.  For example, if the CPU of the image forming apparatus does not have satisfactory performance and thus if it takes a long time to render the XPS file of high complexity, the flattening filter 222 is used to reduce the complexity of the XPS file and transmit the simplified XPS file to the image forming apparatus.” Here, the files are converted to reduce complexities based on various rules/filters.).
Regarding claim 55, the non-transitory computer readable medium as defined in claim 47, the operations further comprising receiving a user-specified variable filter comprising one or more wildcard characters (Ramer [0316- 0317]: “The presentation of a suggested search query or a list thereof may be initiated by a query entry, a substring query entry, voice query, or by characters entered into a client application. It will be appreciated that the various steps identified and described above may be varied, and that the order of steps may be changed to suit particular applications of the techniques disclosed herein. All such variations and modifications are intended to fall within the scope of this disclosure. As such, the depiction and/or description of an order for various steps should not be understood to require a particular order of execution for those steps, unless required by a particular application, or explicitly stated or otherwise clear from the context.” Here, different queries acts as the wildcard characters that acts in modification of client application).
Regarding claim 56, the non-transitory computer readable medium as defined in claim 47, wherein the input file type menu further comprises a portable document format input file type (Han [0006]: Recently, the image forming apparatus supports a direct printing function with respect to documents of PDF, TIFF, and JPG formats.  The direct printing function refers to a function for directly printing a document simply by transmitting a file to the image forming apparatus without executing an extra application on a terminal apparatus such as a PC, a laptop computer, a PDA, and a digital camera.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Tsabba, US 2020/0110796, Customized Customer Relationship management platform method and devices
Hutton, US 2017/0293764, Statistical Analytic method for the determination of the risk posed by filed based content
Walker, US 2014/0143375, Methods for optimizing service of content requests and devices thereof
Wilson, US 2011/0071989, File aware block level deduplication
Martin, US 7,861,158, System and Process for gathering, recording and validating requirements for computer applications


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-39783978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154